Exhibit PURCHASE AND SALE AGREEMENT DATED EFFECTIVE AS OF JANUARY 1, 2008 BETWEEN CHICAGO ENERGY ASSOCIATES, LLC AS SELLER AND WHITING OIL AND GAS CORPORATION AS BUYER List of Exhibits and Schedules Exhibit A – The Leases and the Lands Exhibit B – The Wells Exhibit C – The Equipment Exhibit D – The Surface Rights Exhibit E – The Material Contracts Exhibit F – There is no Exhibit F. Exhibit G-1 – The Block B Seismic License Exhibit G-2 – The Block A Seismic License Exhibit H – The Assignment Exhibit I – The Non-Foreign Affidavit Schedule 3(d) – Allocation of Purchase Price Schedule 4(d) – Conflicts Schedule 4(g) – Consents and Preferential Rights Schedule 4(h) – Outstanding Capital Commitments Schedule 4(i) – Litigation and Claims Schedule 4(k) – Environmental Defects - i - Definitions “Allocated
